Title: To John Adams from Anonymous, 3 May 1797
From: Anonymous
To: Adams, John



Sir.
Natchez 3d May 1797

We take the liberty through necessity of troubling you with this anonymous Letter which we send with good intention, for we are the persons who endeavored to communicate to Genl Washington by two special messengers one of whom miscaried in a Vessel he sailed in from New Orleans which was lost on her Voyage; and the other was Mr. J––n who we suppose made his Virbal Report: The substance of which message what that the supplanting politics of France and Spain would too probably dismember the Dominion of the United States of America, that a General in your Army who its believed hath great promises made him through the Governors interest with the Spanish Court is without doubt engaged in that important business, and that he enjoys the Commission and pay of a Collonel under his Catholick Majesty: And that two others were the principle acting persons with him in the Revolutionary concern (to wit) Mr P––z and Mr S––tine: And to accomplish that Diabolical scheme large Sums of Money hath been at sundry times sent to them for the purpose we suppose and believe of necessary Bribes and rewards; by which means there are many weighty advocates on the Western Waters in favor of a Revolt, who hath the promise and assurance of protection under an optional form of Government; And the choice of their Officers both Civil and Military; And as the Lands on the Western Waters and other property are chiefly large Surveys and in the hands of those who are of the Smallest number, it is intended that they shall be Governed in the Aristocratic way. Moreover some of the complaints to incense the Inhabitants now propagated there are as they say against sundry iniquitous impositions respecting Lands and Land Granting, that people in low Sircumstances must inevitably become Tenants; besides heavy unconstitutional Taxes that will enslave them;  Added to restrictions in commerse for want of a free navigation in the River Mississippi that is said will complete their misery. This kind of Bait is fitted to each Class, The Rich may become Rulers, and the poor flattered with the false Idea of a deliverance from what thay call cruel taxes; not dreaming that a Revolution might double their burden in a different metamorphose.
But to pass forward Mr. Elicott the Commissioner for America hath long waited here in readiness and with desire of being joined in ascertaining the 31st Degree of Latitude, and of extending the Line agreable to the Treaty, but to no purpose, as on the part of the Spanish hath been nothing but sham pretences and evasion Schemes and Salvo’s without truth or reason to elude the business, and gain time, untill the arrival of an armament of fifteen or sixteen thousand Troops said to be at the Havanna waiting there that thay may avoid the British Fleet, and for the sound of an American War: But whether War or Peace a glaring prospect of a disjunction of the States of America cannot here be concealed, and which can only be prevented by timely attention. Intrigues are sometimes discovered notwithstanding the precaution of the most secret and artful Cabinet, hence we know that Emissaries are to be sent to Cumberland and Kentuckey to further the accomplishment of that important business: And I greatly lament to hear that Doctor White of this place is supposed to be one that is selected for that grand Legation, and is to preside here in case of success, And we are indeed surprised as well as grieved at the Idea that one of his worthy Charactor should prostitute his virtue in exerting his abilities in favor of France and  Spain against the interest of his native Country to which he appears to be greatly attached, but lucrative prospects where the mind is depraved by a contemptuous aversion to the Christian Religion will admit of absurdities in a degree not otherwise easily accounted for, Yet such a denial of the mediator and Redeemer is become so Courtly and fationable here that some there are who hardily and daringly boast that thay are not guilty of believing such supersticious folly: Yet with pain we hope and trust that no such person may ever be appointed to preside over us in any respect whatsoever, as we should in that regard shudder at their approach  worse than Spanish captivity, or any other kind of despotism; for the Inhabitants of the Natchez in general however different might have been their former sentiments then most of them are not truly attached to the cause and interest of the United States, and have long look’d most earnestly for the evacuation of the Posts here agreable to the Treaty between the two Dominions: And so far from such prospect now appears a small Reinforcement of Troops and stores nor durst those who wish to be Citizens even grumble or complain least the dread command should be given as it were in the dark, and the Choctaws become deciders of the contest, whom it seems they have tutored and tampered with on the occasion; and by whom we are greatly intimidated on account of our families, and for want of arms and amunition which rules us to submission against inclination.
Here hath been an emigration of Families from Tenisee, and other States in April last, who removed hither in consiquence of the aforesaid Treaty, but on their arrival they were constrained to take the Oath of Allegiance to the King of Spain or depart within three days, whose situation compeled them to conform: Yet our Polite Governor is still amusing Mr. Elicott of taking the Latitude and Runing the line although he will not evacuate the Fort, and still runs on with similar preposterous idle language of his due attention to the Treaty, and his affection for the inhabitants, That he is constrained by order of his Court, and by friendship to protect them until Courts of judicature are legally established; and above all to secure them from indian depredations when he is the very person who doth artfully contrive to keep Savages in reserve that they may be in readiness to oppose Runing the Line, and to aw the inhabitants from cooperating on any occasion with the few American Troops that are here, and to intimedate them on other occasions.
We fear that this Country is but little in your esteem, and that there hath been wrong representations respecting it, and the inhabitants thereof although we can’t pretend to shew the value of one or the other, as it would be vanity in us to attempt either: but shall refer that task to any noted respectable gentlemen of the United States who have recently wandered here, such as John Kershaw Esqr., of Camden Major John Smith and Mr Morgan of Lynches Creek in South Carolina, or any other impartial persons who may have some discernment of its estimation fertility and situation, with its numerous acquisitions; which with the advantages of the Mississippi River will ad greatly to the emoluments, and more to the honor of the United States than conception is yet acquainted with.
Vain as our attempt may be thought to dictate to the first Majestrate and statesman on this Continent; Emergency and nothing less can Apologise and vail the modesty of our burdened minds that only means to display optically that which you before long may clearly discern through a more conspicuous mirror.—
Time will not permit more than to beg your patience, and for leave to propose two or three Queries.—
Query 1st. Suppose France or Spain, or both, should succeed in their intended enterprise, would it not be the most important conquest ever obtained upon such artful and easy terms by any Power since the commencement of the General War.—
Query 2d Admit such success in conquest by France or Spain or both, would it not be an irreparable loss to the United Sates, and would not America be bereaved of its growing Strength, it’s aspiring hope, it’s Commerse of that Country, it’s dignity, and it’s glory.
Query 3d Should France or Spain or both be only as fortunate as their probable Plan promises them will thay then in the course of the fourth of a Century fall short of that dignity which France hath always aspired after, that of Universal Domain.—
Quuery 4th. Should no European Power be able to contend with them after such an acquisition what will be the conciquence to the neighbouring States and Dominions.
Query 5th. This is Recommended for your Excelency to query whether practicable measures may yet effectually opperate in the abortion of their subversive device or not, for it is a query with us if it will not be too late to defeat their designs.
This hint respecting the artful intentions of France and Spain, and of their General System here will naturally explain it self to your wise discernment, which will greatly abridge this disagreable narration.
Sir your / most Obedt / Humle Servts

PS on enclosing this Letter an Express arrived from New Orleans after which it was propegated here by the Governor whether true or false that a large number of Troops hath arrived and are to fortify Louisiana the Natchez and the other posts that were by Treaty to have been evacuated, and that thay are making all possible preparations for that purpose under the pretext of a defence against the English, whom they pretend are on their way from Canada to attack them.—
And now Sir should those Clouds disperse and blow over without producing their intended effect, we hope that Congress will disapprove Revoke and annul all business and proceedings whatsoever that hath been transacted here since the time that the Forts ought to have been Evacuated, because large quantities of Lands hath since been Granted to particular persons, and some supposed to be in trust or rather in partnership with the Governor and other Officers of Government and dated back as if granted before the existance of the Treaty;—Besides many erronious Judgments hath lately been obtained in favor of those who are Spanish favorites, against such who they know are attached to America, for here is now room for a  perversion of Justice and a display of malice against such who appear open and undisguised in favor of the Treaty.



Ut Supr.NB Doctr. White hath a pain in his leg or ancle which renders him unable to perform a journey, therefore Mr. Power sets out this day on the same important business.